Citation Nr: 1410539	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the appellant made an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).

2. Entitlement to educational assistance benefits under Chapter 33 in excess of 24 days.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The appellant served on active duty from May 2000 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appellant failed to report to a scheduled September 2011 Travel Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Post-9/11 GI Bill was enacted under Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301-24 (West Supp. 2013); 38 C.F.R. § 21.9520 (2013).  VA promulgated 38 C.F.R. § 21.9550 which provides that an eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550 (2013).  Otherwise, where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020 (2013).  

Under 38 C.F.R. § 21.9550(b)(1), an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30 (including any months of chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  

In April 2010, the appellant applied for educational benefits under the Post-9/11 GI Bill program in lieu of benefits he was receiving under Chapter 30 by completing and submitting a VA Form 22-1990 (Application for VA Education Benefits).  The application is noted as having been electronically sent on April 15, 2010.  In an April 23, 2010 notice letter, the appellant was informed of the acceptance of his election of Chapter 33 benefits and that he had 24 days of full time (educational) benefits remaining.  Thereafter, the appellant requested that his election of Chapter 33 education benefits be revoked so that he could use his remaining Chapter 30 benefits before applying for his Chapter 33 benefits under the Post-9/11 GI Bill.  The RO has denied the appellant's request on the grounds that his election to switch to Post-9/11 GI Bill benefits is irrevocable.  

Pursuant to 38 C.F.R. §21.9520(c)(2), an individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990; submitting a transfer-of-entitlement designation to the Department of Defense; or, submitting a written statement that includes identification information (including the name, social security number and address), if applicable, an election to receive benefits under Chapter 33 in lieu of benefits under one of the other applicable chapters, the date the individual wants the election to be effective, and an acknowledgement that the election is irrevocable.  

In the present case, although the appellant filed a VA Form 22-1990, he did so electronically and the printout of his application does not include any indication that he was informed or acknowledged that his election was irrevocable.  Thus, as the record stands, the Board is unable to confirm that the appellant knew he was making an irrevocable election when he applied to switch his MGIB benefits to Post-9/11 GI Bill benefits and that his due process rights were met.  (Parenthetically, the RO reported in the June 2010 Statement of the Case that the online application, which the appellant completed, provides a message informing applicants of the irrevocable election.)  

Consequently, remand is necessary to allow the RO the opportunity to associate with the education file a full copy of the appellant's application with any additional evidence establishing that he was informed that his election was irrevocable and that he acknowledged such notice.  

Also, it would be helpful to the Board if a full accounting demonstrating all months and days of educational assistance benefits used by the appellant were associated with the education file.  A copy of the accounting should also be sent to the appellant.  The accounting should provide information in a format that the Board can use to ascertain the precise number of months and days of educational assistance benefits used.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the education folder the appellant's full application for Chapter 33 benefits to include evidence establishing that he was informed that his election to transfer from Chapter 30 (MGIB) benefits is irrevocable and that he acknowledged such notice.  

2.  Prepare an accounting for the Board to be associated with education folder, with a copy to the appellant, indicating clearly the precise total number of months and days of educational assistance benefits used by the appellant under any VA education program.  The audit must make clear the institution and dates of attendance that represent the number of months and days used to calculate the total benefits already used.  

3.  Thereafter, readjudicate the claim of whether the appellant made an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the MGIB program (Chapter 30), as well as the claim for entitlement to educational assistance benefits under Chapter 33 in excess of 24 days.  If the claims remain denied, issue a Supplemental Statement of the Case to the appellant.  An appropriate period of time should be allowed for his response.  Thereafter, the case should be returned to this Board for further appellate action, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


